 

 



Exhibit 10

 

FIRST AMENDMENT TO LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”), dated as of March 28,
2016 is by and among Pepco Holdings LLC (successor to Pepco Holdings, Inc.) (the
“Borrower”), the Lenders (as defined below) party hereto, and The Bank of Nova
Scotia, as administrative agent (the “Agent”).  Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed thereto in the
Loan Agreement (as defined below).

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the various financial institutions from time to time
party thereto (the “Lenders”) and the Agent are parties to that certain Term
Loan Agreement dated as of January 13, 2016 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, collectively, the “Loan
Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders make certain amendments to
the Loan Agreement;

 

WHEREAS, the Lenders are willing to make such amendments to the Loan Agreement
in accordance with and subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I
AMENDMENT

 

1.1          Amendment to Definition of Applicable Margin.  The definition of
Applicable Margin set forth in Section 1.1 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

 

“Applicable Margin” means, with respect to Eurodollar Loans or Floating Rate
Loans to Borrower at any time, 1.00% per annum.

 

1.2          Amendment to Definition of Termination Date.  The definition of
Termination Date set forth in Section 1.1 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

 

“Termination Date” means the earlier to occur of (a) March 27, 2017 and (b) such
date the Obligations are accelerated pursuant to Section 8.1.

 

ARTICLE II
CONDITIONS TO EFFECTIVENESS

 

2.1          Closing Conditions.  This Amendment shall be deemed effective as of
the date set forth above (the “Amendment Effective Date”) upon satisfaction of
the following conditions (in form and substance reasonably acceptable to the
Agent):

 

(a)          Executed Amendment.  The Agent shall have received a copy of this
Amendment duly executed by each of the Borrower, the Agent and the Lenders.

 

 

 

 

(b)          Legal Opinion.  The Agent shall have received an opinion or
opinions of counsel for Borrower, dated the Amendment Effective Date and
addressed to the Agent and the Lenders.  

 

(c)          Officer’s Certificate.  The Agent shall have received (i) a
certificate, signed by the secretary or any assistant secretary of Borrower
(A) certifying that the certificate of incorporation and bylaws of the Borrower
that were delivered on the Closing Date remain true and complete as of the
Amendment Effective Date (or certified updates as applicable), (B) certifying
that each Authorized Officer listed in the incumbency certificate delivered on
the Closing Date remains a duly elected and qualified officer of the Borrower
and such officer remains duly authorized to execute and deliver on behalf of the
Borrower the Amendment and (C) attaching a copy of the resolutions of Borrower’s
board of directors authorizing the execution, delivery and performance of the
Amendment and (ii) a certificate of good standing of Borrower, certified by the
Secretary of State of the State of Delaware.

 

(d)          Fees and Expenses.  The Agent shall have received from the Borrower
such fees and expenses that are payable in connection with the consummation of
the Amendment, and King & Spalding LLP shall have received from the Borrower
payment of all fees and expenses incurred in connection with this Amendment.

 

ARTICLE III
MISCELLANEOUS

 

3.1          Amended Terms.  On and after the Amendment Effective Date, all
references to the Loan Agreement in each of the Loan Documents shall hereafter
mean the Loan Agreement as amended by this Amendment.  Except as specifically
amended hereby or otherwise agreed, the Loan Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

 

3.2          Representations and Warranties of Borrower.  The Borrower
represents and warrants as follows:

 

(a)          The Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.

 

(b)          The Borrower has duly executed and delivered the Amendment and the
Amendment constitutes the Borrower’s legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)          No Approval is required to be obtained by the Borrower or any of
its Subsidiaries in connection with the execution, delivery or performance by
the Borrower of this Amendment; except for such Approvals which have been issued
or obtained by the Borrower or any of its Subsidiaries which are in full force
and effect.

 

(d)          The representations and warranties set forth in Article V of the
Loan Agreement are true and correct as of the date hereof (except for (i) those
which expressly relate to an earlier date and (ii) representations and
warranties contained in Sections 5.5, 5.7 and 5.15 of the Loan Agreement).

 

 

 

 

(e)          After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Unmatured Default.

 

3.3          Reaffirmation of Obligations.  The Borrower hereby ratifies the
Loan Agreement and acknowledges and reaffirms (a) that it is bound by all terms
of the Loan Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.

 

3.4          Loan Document.  This Amendment shall constitute a Loan Document
under the terms of the Loan Agreement.

 

3.5          Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Agent in connection with the preparation, execution and delivery
of this Amendment (including, without limitation, the reasonable fees and
expenses of the Agent’s legal counsel).

 

3.6          Entirety.  This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

3.7          Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart.  This Amendment shall be effective when it has been
executed by the Borrower, the Agent and the Lenders and each party has notified
the Agent by facsimile transmission or telephone that it has taken such action.

 

3.8          GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING SECTION 5.1401.7 OF THE GENERAL OBLIGATIONS
LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF) OF
THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 

3.9          Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

3.10        Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The consent to jurisdiction and waiver of jury trial provisions set
forth in Sections 15.2 and 15.3 of the Loan Agreement, respectively, are hereby
incorporated by reference, mutatis mutandis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 



pepco

Amendment to Loan AGREEMENT

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

  PEPCO HOLDINGS LLC,   as Borrower           By: /s/ David M. Velazquez    
Name: David M. Velazquez     Title: President and       Chief Executive Officer

 

 

 

 

  The Bank of Nova Scotia,   as Agent and Lender         By: /s/ David Dewar    
Name:  David Dewar     Title:  Director

 

 

